     Case 1:20-cv-00292-JPW Document 101 Filed 03/04/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PACE-O-MATIC, INC.,                     :    Civil No. 1:20-CV-00292
                                        :
          Plaintiff,                    :
                                        :
          v.                            :
                                        :
ECKERT, SEAMANS CHERIN &                :
MELLOTT, LLC,                           :
                                        :
          Defendant.                    :    Judge Jennifer P. Wilson
                                   ORDER
    AND NOW, on this 4th day of March, 2021, IT IS ORDERED THAT:

    1. Appellants’ motion to stay pending the resolution of their appeals, Doc.
       99, is GRANTED. Appellants shall not be required to produce the
       documents identified in pages 40−42 of Judge Saporito’s memorandum
       pending disposition of the appeals filed in this case. (Doc. 87.) All other
       document production detailed in Judge Saporito’s memorandum shall
       proceed notwithstanding the stay.
    2. In order for the court to expeditiously address the merits of the appeals,
       Docs. 93, 95, 97, and to minimize the length of the stay entered in this
       case, the court sets the following briefing schedule. Appellees shall file a
       brief in opposition to the appeals within 7 days, on or before March 11,
       2021. Appellants may then file a reply brief within 7 days after receipt
       of Appellees’ brief in opposition.
                                            s/Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
